United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTERS FOR DISEASE
CONTROL & PREVENTION, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-732
Issued: October 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from an October 22, 2009 decision of
the Office of Workers’ Compensation Programs denying her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that she sustained a back condition causally
related to her employment.
FACTUAL HISTORY
On April 8, 2009 appellant, then a 47-year-old program analyst, filed an occupational
disease claim alleging low back and buttock pain caused by her office chair. She first became

aware of her condition on March 19, 2009, but did not realize it was employment related until
March 22, 2009.
Appellant submitted reports dated March 30 and April 1, 2009 from Dr. Robert D. Hibler,
an attending Board-certified internist, who noted that appellant was seen on March 30, 2009 and
evaluated for muscle spasm and low back pain due to prolonged sitting at her desk. In an
April 24, 2009 attending physician’s report, Dr. Hibler diagnosed low back pain with spasm and
checked “yes” to the question of whether the condition was employment related. He completed a
work capacity evaluation form that date which provided work restrictions of frequent breaks.
In an undated disability note, Karen Forbes, a physician’s assistant, released appellant to
return to work on March 24, 2009. She indicated that the disability was occupational.
In an undated statement, appellant related that she experienced back pain for
approximately a year and, when she rose from her chair while at work on March 18, 2009, she
felt sharp back pain. She was unable to stand up straight for several minutes and found it painful
to walk. Appellant’s back pain continued for several days and she contacted her health care
provider on March 23, 2009.
In a June 22, 2009 decision, the Office denied appellant’s claim finding that the medical
evidence was insufficient to establish that her back condition was causally related to her use of a
chair at work.
On July 28, 2009 appellant requested reconsideration and resubmitted her statement;
diagnostic studies and treatment records from Kaiser Permanente dated from 2006 through 2008;
and treatment notes dated March 30 and July 23, 2009 from Dr. Hibler who reiterated that
appellant was seen for low back pain radiating into her legs that occurred when bending or
lifting. Dr. Hibler noted that her job required appellant to sit at a computer all day. He advised
treating appellant on March 30, 2009 for low back pain which began on March 18, 2009 while
appellant was at work. On physical examination, Dr. Hibler found low back muscle spasm
aggravated by lumbar spine extension and forward bending. He stated that appellant’s work
duties included extended periods of remaining seated while using a computer. An ergonomic
evaluation was recommended after discussion of her work environment and her back pain. The
diagnostic studies submitted from Kaiser Permanente include a May 5, 2009 x-ray of the lumbar
spine which was reported as within normal limits. A magnetic resonance imaging scan of the
pelvis obtained that date revealed an enlarged fibroid laden uterus and mild degenerative
desiccation at L5-S1.
By decision dated October 22, 2009, the Office denied modification of the June 22, 2009
decision.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced in the work environment
over a period longer than a single workday or shift by such factors as systemic infection,

2

continued or repeated stress or strain or other continued or repeated conditions or factors of the
work environment.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.2
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.3 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.4 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.5
ANALYSIS
It is not disputed that appellant’s duties as a program analyst include prolonged sitting
during computer use. On April 14, 2009 the Office advised appellant of the medical evidence
needed to establish her claim. The Board finds that appellant did not submit a rationalized
medical report from an attending physician addressing how the use of her chair at work caused or
aggravated her back condition.
Dr. Hibler advised that he treated appellant on March 30, 2009 for low back complaints
she related to prolonged sitting at work. He noted that she experienced pain on March 18, 2009
while at work and that her duties included extended periods of seated work while at a computer.
Dr. Hibler also advised that appellant experienced back pain with bending and lifting. On
examination, he found that she had back spasm and low back pain. The Board finds that the
reports of Dr. Hibler are not sufficient to establish appellant’s claim. Dr. Hibler generally
addressed her work while seated and that she experienced an episode of intense back pain on
March 18, 2009. His reports do not, however, provide a thorough review of appellant’s history

1

Donald W. Wenzel, 56 ECAB 390 (2005); William Taylor, 50 ECAB 234 (1999); see also 20 C.F.R. § 10.5(q).

2

D.D., 57 ECAB 734 (2006); Donna L. Mims, 53 ECAB 730 (2002).

3

David Apgar, 57 ECAB 137 (2005)

4

G.G., 58 ECAB 389 (2007); Kathryn E. Demarsh, 56 ECAB 677 (Docket No. 05-269, issued August 18, 2005).

5

J.M., 58 ECAB 303 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

of low back pain or of any medical treatment prior to his examination of March 30, 2009.6
Appellant noted that she had experienced low back pain for over a year and submitted diagnostic
studies that included a finding of mild degenerative desiccation at L5-S1. The record does not
establish that she provided this information to Dr. Hibler for his review. Although Dr. Hibler
described muscle spasm and low back pain on examination; he did not provide a firm medical
diagnosis of appellant’s low back condition.7 He did not address whether she sustained a soft
tissue sprain or strain. Moreover, Dr. Hibler’s opinion on causal relationship consists largely of
a checkmark on the April 24, 2009 attending physician form report. It is well established that a
physician’s opinion on causal relation that consists of checking “yes” to a medical form question
is of diminished probative value.8 Dr. Hibler did not adequately address how prolonged sitting at
work would cause or contribute to appellant’s low back symptoms
Appellant submitted a disability note from a physician’s assistant noting her release to
work on March 24, 2009. A physician’s assistant is not a physician as defined under the Act.9
Therefore, this note has no probative medical value and does not support appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that a condition became apparent during a period of employment or the belief
that the condition was caused, precipitated or aggravated by employment activities is sufficient
to establish causal relationship.10 Causal relationships must be established by rationalized
medical opinion evidence. Appellant failed to submit sufficient medical evidence and the Office
properly denied her claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a low back condition causally related to her federal employment.

6

Medical opinions based on an incomplete history are of diminished probative value. See James R. Taylor, 56
ECAB 537 (2005).
7

See A.D., 58 ECAB 149 (2006). The absence of a firm medical diagnosis reduces the probative value of a
physician’s report.
8

See Cecelia M. Corley, 56 ECAB 662 (2005).

9

J.M., 58 ECAB 303 (2007); David P. Sawchuk, 57 ECAB 316 (2006).

10

See S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); D.D., 57 ECAB 734 (2006); Paul E.
Thams, 56 ECAB 503 (2005).Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

